Citation Nr: 1043404	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-11 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
right ear hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 
percent for tinnitus.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 
1976.  The Veteran also has an unverified period of Army Reserve 
duty from 1976 to 1989.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Nashville, 
Tennessee.  
In an April 2009 statement, the Veteran requested a 
videoconference hearing before a Veterans Law Judge.  In a June 
2010 letter, he was notified that his hearing had been scheduled 
for July 29, 2010, but he failed to appear for the proceeding and 
has not provided an explanation for his absence or requested to 
reschedule the hearing.  Accordingly, his hearing request is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2010).

The issues of entitlement to an initial compensable disability 
rating for right ear hearing loss, and entitlement to an initial 
disability rating in excess of 10 percent for tinnitus, on an 
extraschedular basis, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus has been assigned a 10 percent rating, the 
maximum rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for the Veteran's tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code (DC) 6260 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate DCs identify the various disabilities.  The assignment 
of a particular DC is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a higher 
rating, the Board must consider which DC or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

At the outset, the Board observes that the Veteran expressed his 
timely disagreement with the rating decision that granted him 
service connection for his tinnitus.  As such, the Veteran 
appealed the initial evaluation assigned and the severity of his 
disability is to be considered during the entire period from the 
initial assignment of the disability rating to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is presently assigned a 10 percent rating for his 
tinnitus under DC 6260.  DC 6260 provides a maximum rating of 10 
percent for recurrent tinnitus.  As such, the Veteran is 
currently in receipt of the maximum disability evaluation 
available for this disability under DC 6260.  

In summary, there is no legal entitlement to an initial rating in 
excess of 10 percent for tinnitus.  The Board has carefully 
reviewed the rating schedule and finds no other DC that would 
provide a basis to grant a higher evaluation for this disability.  
In essence, the Veteran currently has the highest possible 
schedular rating provided for tinnitus.  Thus, the Board has no 
alternative but to deny the claim.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law is dispositive, the claim must be 
denied due to an absence of legal entitlement).  Consequently, a 
rating in excess of 10 percent for tinnitus, on a schedular 
basis, is not warranted.  

Notice and Assistance

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify a 
claimant of the information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002); 38 
C.F.R. § 3.159(b) (2010).  Under the VCAA, VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).

In this case, the Board finds that no further action is necessary 
pursuant to the VCAA.  As described above, the facts in this case 
are not in dispute and the Veteran's appeal must be dismissed as 
a matter of law.  Thus, the Board finds that any deficiency in 
VA's VCAA notice or development action is harmless error.  Pratt 
v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive).  


ORDER

An initial disability rating in excess of 10 percent for 
tinnitus, on a schedular basis, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claims of entitlement to 
an initial compensable disability rating for right ear hearing 
loss, and entitlement to an initial disability rating in excess 
of 10 percent for tinnitus, on an extraschedular basis, can be 
properly adjudicated.  

The Veteran's last VA examination to assess the current severity 
of his service-connected right ear hearing loss and tinnitus was 
in October 2007.  This evidence is inadequate to assess the 
Veteran's current levels of severity, since this examination is 
over three years old.  Additionally, this examination was 
primarily for the purpose of establishing service connection, as 
opposed to determining the Veteran's current levels of severity.  
Therefore, a new VA audiological examination is required to 
assess the current levels of severity of the Veteran's service-
connected right ear hearing loss and tinnitus.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined 
the Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination).  See, as well, VAOPGCPREC 11-95 
(April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in the final report of the evaluation.  
At present there is no indication of the functional effects the 
Veteran experiences as a result of his right ear hearing loss and 
tinnitus - including, for example, in his day-to-day activity 
and civilian occupation.

Finally, the most recent VA outpatient treatment records are 
dated from March 2010.  All VA outpatient records since March 
2010 should be obtained and added to the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient 
records since March 2010 that have not been 
secured for inclusion in the record.

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

2.  The RO/AMC shall afford the Veteran a VA 
audiological examination to ascertain the 
current severity of the Veteran's service-
connected right ear hearing loss and 
tinnitus.

The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Ask the examiner to discuss all 
findings in terms of the diagnostic codes, 
particularly Diagnostic Codes 6100 and 6260.  
The pertinent rating criteria must be 
provided to the examiner, and the findings 
reported must be sufficiently complete to 
allow for rating under all alternate 
criteria.  All indicated tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.

In addition to objective test results, the 
examiner should fully describe the functional 
effects caused by the right ear hearing 
disability and the tinnitus in the final 
report of the evaluation, including 
specifically the effect of the Veteran's 
hearing disabilities on his ability to 
communicate via the telephone and the impact 
of this on his employability and civilian 
occupation.  In addition, the examiner should 
address whether, and to what extent, the 
Veteran's right ear hearing loss and tinnitus 
decreases his ability to communicate 
effectively with other people.  In addressing 
the functional effects of the hearing loss on 
the occupational functioning generally, the 
examiner should consider the Veteran's 
employment history, educational background, 
and day-to-day functioning in relation to his 
right ear hearing loss and tinnitus.  In 
forming the opinion, the examiner should 
disregard both the age and any nonservice-
connected disabilities of the Veteran.  

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).

3.  Inform the Veteran that he may submit 
additional evidence that would show how his 
hearing loss and tinnitus affects his ability 
to obtain and maintain employment or present 
an unusual disability picture as to render 
impractical the application of the regular 
schedule.  This might include evidence of 
hospitalization or medical treatment, or jobs 
lost as a result of his hearing loss and 
tinnitus.  Statements from employers, 
potential employers, or other witnesses may 
be submitted.  

4.  After the above action has been 
completed, readjudicate the Veteran's claims 
for entitlement to an initial compensable 
disability rating for right ear hearing loss, 
and entitlement to an initial disability 
rating in excess of 10 percent for tinnitus, 
on an extraschedular basis.  If the claims 
remain denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time within 
which to respond thereto.



The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


